Chief Judge MALLARD
concurring.
I concur in the judgment of the court and in the opinion but add the following which has not been alluded to therein. Under G.S. 1-180 prior to its amendment effective 1 January 1970, it was required, among other things, that “the judge shall give equal stress to the contentions of the plaintiff and defendant in a civil action, and to the State and defendant in a criminal action.” (Emphasis Added.) Under this statute as it then existed, the Supreme Court held on many different occasions that a trial judge instructing the jury was not required to state the contentions of the State or the defendant; however, if the judge undertook to state the contentions of one, he must also give the equally pertinent contensions of the other. State v. Douglas, 268 N.C. 267, 150 S.E. 2d 412 (1966) ; State v. King, 256 N.C. 236, 123 S.E. 2d 486 (1962); State v. Jones, 249 N.C. 134, 105 S.E. 2d 513 (1958); State v. Kluckhohn, 243 N.C. 306, 90 S.E. 2d 768 (1956) ; State v. Colson, 222 N.C. 28, 21 S.E. 2d 808 (1942).
G.S. 1-180, after the amendment effective 1 January 1970, reads as follows:
“Judge to explain law, but give no opinion on facts. — No judge, in giving a charge to the petit jury in a criminal *38action, shall give an opinion whether a fact is fully or sufficiently proven, that being the true office and province of the jury, but he shall declare and explain the law arising on the evidence given in the case. He shall not be required to state such evidence except to the extent necessary to explain the application of the law thereto; provided the judge shall give equal stress to the State and defendant in a criminal action.”
It is noted that this statute does not contain the word “contention.” It is, therefore, clear that in charging the jury in a criminal case, the trial judge is not required by statute or case law to state the contentions of the parties.
However, in civil cases the rule may be otherwise. Under Rule 51 (a) of the Rules of Civil Procedure, relating to instructions to the jury by the judge in civil cases, there is a proviso which reads: “(P)rovided, the judge shall give equal stress to the contentions of the various parties.” (Emphasis added.)
It is in the giving of contentions in criminal cases that error frequently occurs.
In charging the jury in a criminal case, the trial judge would be well advised to refrain from giving any contentions of the State or the defendant. However, if the judge feels that it is absolutely necessary that he give some contentions, it would appear that language to the effect that the State contends the defendant ought to be found guilty and the defendant contends that he ought not to be found guilty would be a sufficient statement of the contentions. At least, this would be giving equal stress to the State and the defendant.